,-
         ,


..

                    OFFICE OF THE AYTORNEY         GENERAL   OF TEXAS
                                          AUSTIN




             Hoonorabla3. C, Creer
             State EilghrayZngirreer
             Texas i?.l&wayDsjmrtme.nt
             :ru.9tin,
                     Tex3s
             Dear 3ir:




             *hers&n yea atat
             national brid                                    bs built a;t~Iaredo,
             35Xas, as a j                            ds from the UnSted States
                                                      Iiuhway Cepartmklt ruoas,
                                                     0. You i-a~uestan opiacon
                                                     3htion tptwtfirst be
                                                     s te@&xturs bafora the
                                                   ertaks thla projetit.
                                    ode Lb a narlgable streatn( 13rownsrille
                                        Bridge Comfy va. Gateway Bridgs
                                        % ) and, or course, it dues not 'lie.
                                          of the 3tst.eOS Texas. Pefore'a
                                  eross sit&ha waterway, ths cogsent of
                                  e obtains&, and the plans thereior mat
                                  epgroved     by the Chief,Ol l&ngineere 8nd
     r       by the Sccretafg ~cfWAS. 30 Stat. 1151, 33 If.6. C. 4. sea 401;
             S-4Stat. 64, 83 U. 3. C. A. aecs. 491 et 5eQ. 3ee Internzltionsl
             flridge Company   vs.   BiewYork, 2% CT.S. 123, ,05 L. H.   176,
             holding that the provielana of these statutes a~gly to in&w-
             rutfonel brid&es.  See also Eagle -3ssrand 2. t;l.
                                                              Brld~e
             Co&&pp vs. &lores-Coahufls 3ridge Coquq (Clv. A?P.), 279
             &"‘$.;
                  :g3,,writ reicuaed,end 'Bro~tnsvll:eand ~%txnoroa
             Yuiaiaipai3ridga Cbia~any05. Gateway DriCge Coqmny, supa.
             The Texas Lagistititrehas vested glenar3 ?o*er
    and authority in tha Texas Ei&way Ee~rtnent to ilesisate,
    control and aintain State hi&ways. Articles 3673, et.aeq.,
    v..jb.cr 3,; BObblllavs. Lbeato2e Ccuslty,114 Texas 343,
    208 3. ‘8.913; HmthtaJa vs. S~l6tarp ( Corn.App. ) 12 ti.x
    &ad., 150. As usad in the 8tatutay authorizationths.tana
    %i&aways* inoludes *bridgeam. Artl0l.Ga074-i%,v. A. c. A.;
    A.rnnsas   Co;mSy vs. fkdman, 1C8 Ter. 216. Yurther, the
    &@ieidwe       ha& authorized the A&$muy DeijartmmItt0 hIpl?OvQ
    the Zitatohi&ma3 s3stela~5th Federal aid.. HrtLolas 66746,
    W?M-1, 6674s. v. ii.C. J.
          Ws am  infamed that the Laredo bri?lae approach fork
    a beginning and CerzaiualBlnt for State dasignated highways
    81 and.33. Conaeqaently, in vfew of the broad authority
    given the State iilgiway Degartsmnt by t&e Le&gislatu.?ze over
    tke Constructionand zaaint4nanee OS deeigmtrd   Stats hi@-
    ways it is our opinicrnthat sSeeiai stete legislation
    authorisifn~the IZighwayDepartment to cooperate with tie
    lktderalGovwnm#t   and the Republ$c of 2esxico'
                                                  Xntha aon-
    struot%om of:sn international bridiJeat Lam&o 1s urraaoesa~y.
                WI have a&aladl .yonthat the consent of Con5es5
    mast be obtained and the plms must be submitted for approval
    to the Chief of ~glneera    and the Seoretfiry~~f 'csr. We also
    edviue 300~that the aoezsent of the X4xl4an governaan% must
    be obtained heTore the projeat amy be begun4 The steps
    neoeatmry to seewe that coaeent and the tear aad ePCeet
    of any treaty grovisioaa ozkthe subjfmt ere, ct conrse,
    gd.ltIoal  ~ue~tion~~ whio,b~3% be answered on13 by the State
    Dagartm4nt.   titer   congress   has 3u+%orhsd   cb0 l3trlleture   ana
     t%a plans ba?e been approrsd,by the Chief of %glneers and
     the saw&iiry or.Nir, inquirp should be .*ade02 the'3tete
    .Departjantas tc.ahether gr not the (Pnsent of the ~exioan
     cbssrareat bee been obtalneL
,                               yours very truly,